DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10, 21-26, 28, and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Altenpohl et al. (U.S. Patent No. 4,221,106) in view of Lange et al. (U.S. Pub. No. 2007/0010420).
 	Regarding claim 1: Altenpohl discloses a packaging system for packaging a food item and a sanitizing agent into a package, the packaging system comprising: a delivery portion (Figs. 1 & 4B; via funnel and/or guiding elements to guide packed food 16 and open bags); having an entrance and an exit with a variable cross-sectional dimension (via cross sections 46/48) that operatively couples to the package (bags 32) to deliver the food item (16) into the package as the 
	Altenpohl does not disclose the specific location of the air dispenser (via 40) to be positioned on the delivery portion when the package is at least partially positioned around the delivery portion, rather the air dispenser (40) positioned adjacent to the delivery portion (46/48).  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Altenpohl’s system by having the air dispenser to be positioned on the delivery portion, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70;
	  

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Altenpohl’s system by having a controlled sanitizing liquid dispenser, as suggested by Lange, in order to improve preventing condensation on articles or surfaces to be decontaminated and simplify sanitizing of the packaging materials by reducing the population of a microorganism (paragraphs 0003-0005);

	Regarding claim 2: Altenpohl discloses a top portion of the delivery portion having a nozzle of the liquid dispenser (Figs. 1 & 2; via dispenser 40); and a bottom portion of the 
	Regarding claim 3: Altenpohl discloses that a top portion of the delivery portion having a first nozzle of the liquid dispenser (Fig. 2; via dispenser from top portion of probe 40) and a first header of the liquid dispenser (via lower surface of probe 40; and a bottom portion of the delivery portion having a second nozzle (Fig. 2; via different delivery systems and nozzle assembly 42) of the liquid dispenser and a second header of the liquid dispenser (via headers/nozzle 44);  
	Regarding claim 4: Altenpohl discloses the air dispenser comprises: a first nozzle having a wide air flow pattern; and a second nozzle having a narrow air flow pattern (via different air nozzles 42, 44, 40);
	Regarding claim 5: Lange discloses that the liquid dispenser comprises: a nozzle; and a header having a plurality of ports (paragraph 0102; “The present compositions can take the form of a liquid, solid, gel…dispenser or as a pre-moistened wipe”; inherently a nozzle will be used for dispensing the liquid);
	Regarding claim 6: Altenpohl discloses a staging portion that cooperates with the delivery portion, the staging portion having a platform for receiving the food item (Figs. 1 & 2; via surface 28 to receive food item 16); a mounting bracket that holds the staging portion (Figs. 4A & 4B; via 74); and a hardware interface between the mounting bracket and the staging portion to facilitate customizable positioning of the packaging system, see for example (the mechanism of Figs. 1 & 4);

	Regarding claim 8: Altenpohl discloses an interface between the staging portion and a mounting bracket, wherein the interface allows the height of the packaging system to be adjustable (Figs. 1 & 3; via moving cylinders & arms 72, 58, and/or 60);
	Regarding claim 9: Altenpohl discloses an interface between the staging portion and a mounting bracket, wherein the interface allows the packaging system to be rotatable (Fig. 1; via moving cylinders & arms 72, 58, and/or 60; capable of being pivoted/rotating); 
  	Regarding claim 10: Lange discloses a vacuum that causes even distribution of the amount of the sanitizing agent around the food item as air is removed from the package (paragraph 0199).
	Regarding claim 21: Altenpohl discloses controller to control the operation’s cycle (Fig. 6; via main controller 82);
	Regarding claims 22 & 23: Altenpohl does not disclose a use of button to be pressed to send signal to the controller, wherein the button could be foot pedal, hand button, or a hip switch.  However, the office takes an official notice that a use of a foot and/or hand button to control on/off or speed of an operation is well known in the art.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Altenpohl’s system by using a control button, as a matter of design choice, in order to simplify and gain easy control to the package operation;
	Regarding claim 24: Altenpohl discloses controller to control and monitors the packaging system (Fig. 6; via controller circuit 82);

	Regarding claim 28: Altenpohl discloses that the food item characteristic is an approximate surface areas of the food item determined by the controller based on a known density of the food item and a weight of the food item, (Fig. 1; via weighing station 18);
	Regarding claim 29: Altenpohl discloses a pressure regulator communicably connected to the controller in order to control pressure supplied to one of the air dispenser and the liquid dispenser (Figs. 6 & 7; via cut off control 78).  Also Lange, disclose the use of pressure spray of liquid (paragraph 0209).
Response to Arguments
Applicant’s arguments with respect to claims 1-10 21-26, 28, and 29 have been considered but are moot because the arguments do not apply to the combination of the references as being used in the current rejection.
	The office as set forth above believes that the main applied art of Altenpohl ‘106, discloses the claimed structures of weighing food item 16, as a result of the weight other packing stations been controlled and adjusted (Figs. 6 & 7; via main controller 82).  
	‘106 does not suggest the claimed control of the amount of the dispensed liquid/sanitizing into the bag before filling the bag.  However, Lange ‘420 discloses similar system with the use of sprayed sanitizing liquid into container before filling the container (via sanitizing tunnel 102 for empty bottles 110).
	Since ‘106 controllers different packing stations in light of a weight determined by the weighing station 18 of the food item 16, would be appreciated by those skilled in the art to modify ‘106, by having a controlled sanitizing station to spray at and clean the packing material prior to filling them, as 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the new cited art in the attached PTO-892 discloses the amended and argued upon point of having a web being sanitized prior to the 9filling or packing process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731